Citation Nr: 1106412	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-46 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for coccidioidomycosis 
infection with spread to soft tissue of neck and cervical spine, 
claimed as fungal disease in bones (hereinafter "residuals of 
valley fever").

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and friend



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to November 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In September 2010, the Veteran and a friend testified during a 
Board hearing before the undersigned Veterans Law Judge in 
Washington, D.C.  A transcript of the hearing is of record.  
Subsequent to the hearing, the Veteran's representative twice 
submitted copies of October 2010 correspondence from the 
Veteran's private infectious disease physician with a written 
waiver of initial RO consideration of this new evidence.  The 
Board accepts this additional evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2010).  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the evidence 
shows that his residuals of valley fever are most likely related 
to his period of active service.

2.  The evidence of record does not show that the Veteran 
currently has a low back disability.


(CONTINUED ON FOLLOWING PAGE)


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of valley fever have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the United States Court of Appeals for 
Veterans Claims (the Court), have been fulfilled by information 
provided to the Veteran in letters from the RO dated in December 
2006, June 2007, and October 2007.  These letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006)). 

Recently the Court in Dingess/Hartman found that the VCAA notice 
requirements applied to all elements of a claim.  An additional 
notice as to these matters was provided in the December 2006 and 
October 2007 correspondence. 

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination).  In view of the above, the 
Board finds that the notice requirements pertinent to the issues 
on appeal have been met.

The Board also notes that the RO attempted to obtain a copy of 
the Veteran's service personnel records in order to verify his 
temporary duty assignments.  Though the RO subsequently made a 
formal finding that the Veteran's service personnel records were 
unavailable, the Board notes that in this case the Veteran 
suffers no prejudice despite their absence from the record as the 
Board herein has granted his claim for residuals of valley fever.  

The duty to assist has been fulfilled as records from the Social 
Security Administration (SSA) and private and VA medical records 
relevant to these matters have been requested or obtained and VA 
examinations were provided.  The Board finds that the available 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not cause 
any prejudice to the appellant.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2010).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period of 
war or after January 1, 1947, and certain chronic diseases, such 
as coccidioidomycosis and arthritis, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2010).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Valley Fever

The Veteran seeks service connection for residuals of valley 
fever.  The Veteran claims that he contracted the fungal 
infection during temporary duty assignments on air force bases in 
the southwest United States and in Qatar in the Persian Gulf and 
that he subsequently developed serious neck and cervical spine 
disorders as a result.  He does not contend, and the evidence 
does not suggest, that his claimed residuals of valley fever are 
a manifestation of an undiagnosed illness warranting application 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

The Veteran's DD214 reveals that the Veteran's primary military 
occupational specialty was as a munitions systems journeyman and 
that he spent six and one-half years of his nine and one-half 
years of active duty in foreign service.  While his service 
personnel records could not be located, and the microfiche copy 
is water-damaged and unreadable, available performance reports 
found in the claims file indicate that the Veteran was stationed 
variously in the Netherlands, Guam, South Korea, Japan, and Shaw 
Air Force Base in South Carolina.  The performance reports and 
the DD214 do not reflect service in Southeast Asia or the Middle 
East.  The Veteran's representative noted in an April 2010 brief 
that the Veteran was stationed in Qatar in the Middle East in 
1998 for four months and was stationed in the Las Vegas, Nevada, 
area on a temporary duty assignment on several occasions.

Service treatment records do not show any complaints of, or 
treatment for, valley fever.  A May 1988 medical prescreening 
form noted that the Veteran had been hospitalized for pneumonia 
at the age of 2.  There are complaints of upper respiratory 
infection, nasal congestion from cutting grass, sore throat, and 
headaches in service treatment records dated in May 1989, 
November 1989, December 1989, January 1996, October 1996, 
September 1997, and February 1998.  While no discharge 
examination is found in the claims file, a July 1996 periodic 
physical revealed no respiratory abnormalities.  An October 1996 
service treatment record noted that the Veteran was currently on 
a temporary duty assignment at Nellis Air Force base in Nevada.

Post-service, a private medical record dated in October 2006 
revealed a diagnosis of coccidiodes and that the Veteran was to 
continue taking Itraconazole.  

Private medical records from A.C.P., M.D., dated from November 
2006 to October 2007, and medical records from the Social 
Security Administration (SSA) show treatment for valley fever in 
2006 and 2007, which included surgeries for fungal growth in the 
cervical spine.  The medical records show a history of valley 
fever beginning in the late summer of 2006, which affected the 
soft tissues in his neck and the cervical spine and caused 
swallowing difficulty, requiring emergency surgery and 
instability in the cervical spine and thoracic spine.  This 
required multiple surgeries for stabilization and therapy for the 
valley fever.  

Records from SSA revealed that in June 2007 the Veteran was 
granted disability benefits for lesions of the spinal cord that 
began in September 2006.  The SSA file also showed that 
subsequent to discharge from active duty, the Veteran had worked 
as a truck driver, bill collector, and furniture delivery person.  

The Veteran underwent a VA examination in April 2007 at which 
time his entire spine was immobilized by a 4-poster collar neck 
brace.  The examiner noted a history of valley fever diagnosed 
after treatment for pneumonia in 2006 which had affected the 
Veteran's neck and cervical spine with an abscess formation that 
required emergency surgery.  A 40- to 50-pound weight loss was 
noted for the previous year and a granuloma in the right lung 
apex was more likely than not the site of the fungal infection.  
He took an antibiotic, Itraconazole, for his valley fever.  
Diagnosis was coccidiomycosis that had invaded the soft tissues 
in the neck and the cervical spine causing swallowing difficulty 
requiring emergent surgery and instability in the cervical spine 
and upper thoracic spine, requiring multiple surgeries for 
stabilization and intense therapy for the coccidiomycosis.  

The April 2007 VA examiner noted that the Veteran had temporary 
duty assignments in the Las Vegas Valley area several times 
during military service and that he had been stationed in Qatar 
in 1998 for four months.  The examiner explained that valley 
fever was a fungal infection that resides in the dust and dirt in 
desert climates around the world and that while the date of 
symptom onset was 2006 it may have been earlier with respiratory 
infections in Qatar or Las Vegas.  The examiner opined that the 
onset of the Veteran's valley fever infection most likely 
occurred during the 1990s during his deployment to the Las Vegas 
Valley on temporary duty assignments and/or to Qatar in the 
Middle East.  He said that what caused the infection to flare in 
2006, or what caused a new infection in 2006, was purely open to 
speculation.  Present residuals of valley fever were as likely as 
not a result of the Veteran's exposure to desert climates during 
service.  

In an addendum, the April 2007 VA examiner noted that he had 
reviewed the entire claims file and found that the Veteran had 
been treated for several respiratory infections while stationed 
overseas as well as in the Las Vegas Valley area at Nellis air 
base.  He explained that valley fever can present as a simple 
respiratory infection with a variable severity of symptoms, but 
at a later date reactivate and cause a wide variety of systemic 
complications.  Further, the examiner noted that dark-skinned 
individuals, such as the Veteran who is African American, do not 
handle this fungal infection as well as light-skinned people.  
Therefore, the examiner found that it was at least as likely as 
not that the Veteran contracted valley fever during service while 
in an area where valley fever is endemic, such as Nevada or 
Qatar.

September 2007 correspondence from Dr. A.C.P., the Veteran's 
private orthopedic surgeon, noted the doctor's view that, given 
the Veteran's history of valley fever, there was a high 
likelihood that the Veteran developed valley fever secondary to 
desert and dust exposure during his active time in the Middle 
East.  Dr. A.C.P. also noted two cervical surgeries: in October 
2006 for an anterior cervical corpectomy and posterior fusion and 
in February 2007 a posterior cervical and thoracic fusion to take 
care of instability that had developed after the first surgery.  
Dr. A.C.P. also opined that the Veteran's condition represented a 
permanent disability.  

VA medical records dated in October 2007 and March 2008 noted the 
Veteran's valley fever and his treatment with Itraconazole.  The 
Veteran was followed by the VA infectious disease clinic.

The Veteran underwent a VA examination in December 2008.  The 
examiner noted that in July 2006 the Veteran was treated for 
pneumonia and appeared to fully recover before losing his 
appetite, the onset of neck pain and trouble swallowing led to 
weight loss and eventual emergency surgery and the diagnosis of 
valley fever.  The VA examiner diagnosed coccidiomycosis 
osteomyelitis, status post anterior-posterior cervical and upper 
thoracic fusion.  

The VA physician's assistant-examiner also opined that valley 
fever was not caused by or related to military service in this 
case.  Although the Veteran had several temporary duty 
assignments to Nellis Air Force base in the Las Vegas area, she 
noted that he had resided in Las Vegas for three years prior to 
his diagnosis of valley fever.  She also said that the normal 
latency period from exposure to active infection is slightly over 
one month, which indicated to her that pneumonia in 2006 was most 
likely the initial evidence of valley fever infection.  Moreover, 
she noted that the federal Centers for Disease Control (CDC) did 
not list valley fever as a health threat for travel to the Middle 
East and that valley fever was endemic in areas of the 
southwestern U.S. and parts of Mexico and South America.  

In his December 2009 VA 9, Substantive Appeal, the Veteran said 
that he was stationed in San Antonio, Texas, for six weeks for 
basic training and that San Antonio is an endemic area for valley 
fever.  He also noted that his was not a typical case of valley 
fever and quoted two specialists to the effect that he and other 
African Americans are more susceptible to this disease.  Attached 
was a typed statement by Ms. P.A.C.W., the founder of Arizona 
Victims of Valley Fever, Inc.  In her statement, Ms. P.A.C.W. 
explained the activities and mission of the not-for-profit 
awareness group and facts about valley fever.  She also stated 
that she had spoken to the Veteran and from what he had told her 
it was her opinion that the Veteran could only have been infected 
while serving in the military in endemic states.  She said her 
guess was that the Veteran had been infected while in basic 
training in Texas.  She also claimed that 60 percent of those 
infected by valley fever never realize they were infected and 
that the fungal parasite can lie dormant for many years.  

During his September 2010 Board hearing, the Veteran testified 
that due to valley fever he had limited movement and constant 
pain in his neck and that he had to live with the knowledge that 
this disease could come back at any time and continue to 
disseminate within his spine.  He said that it had destroyed some 
of the bones in his neck.  He conceded that he first learned that 
he had the disease after service in September 2006.  The Veteran 
also testified, and his representative contended, that he served 
on numerous occasions in endemic areas where valley fever was 
prevalent, such as a temporary duty assignment to Qatar; eight 
weeks in San Antonio, Texas; and four or five temporary duty 
assignments to Las Vegas, Nevada, once for two or three weeks.  
(See transcript at pp. 4-5, 9-12, 15-16).  

In October 2010 correspondence, A.G., M.D., one of the Veteran's 
treating physicians in 2006, stated that the Veteran had 
confirmed cervical vertebral osteomyelitis and paraspinal abscess 
due to the fungus Coccidioides immitis.  The physician related 
that the Veteran required prolonged anti-fungal medical therapy 
and surgical spine stabilization.  The fungal organism is only 
acquired by inhalation of airborne spores and is endemic in the 
southwestern part of the U.S. in areas on or next to desert land.  
Dr. A.G. noted that the Veteran worked with munitions during 
service, including in both San Antonio, Texas, and Las Vegas, 
Nevada.  He said that coccidiodiomycosis was prevalent in both 
areas and that it was reasonable to conclude that the Veteran was 
exposed to valley fever during his military service.  Dr. A.G. 
also related that it was not unusual for the disease to become 
clinically manifest months to years after the exposure. 

Based upon a review of all the evidence of record, the Board 
finds that service connection for residuals of valley fever is 
warranted in this case.  As noted above, the Veteran currently is 
diagnosed with residuals of valley fever as demonstrated in both 
VA examinations.  Accordingly, the first requirement for service 
connection is met as the Veteran has been diagnosed with a 
current disability.  

While the Veteran's service treatment records are not clear on 
whether the Veteran was exposed to, or had contracted, valley 
fever while he was on active duty, the Board observes that there 
is sufficient evidence in the claims file to show that during 
service he served in the southwestern United States in areas 
endemic for valley fever.  The Veteran's testimony and written 
submissions concerning exposure to desert-like climates while on 
temporary duty assignments in Nevada, and service assignments in 
San Antonio, Texas, and Qatar in the Middle East, constitute 
competent lay evidence to show possible in-service occurrence of 
a disease or injury in this case since experience of these dry 
and dusty climates is something capable of lay observation.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting 
view lay person is not competent to provide testimony regarding 
nexus); see also Barr, 21 Vet. App. at 307 (holding that medical 
evidence is not always required to establish the elements of in-
service incurrence and nexus).  

Although the Veteran may not be competent to assess and diagnose 
the residuals of valley fever, he is clearly competent to relate 
his exposure to desert-like climates while in service and to 
testify about the location of his various postings in service, 
including both domestically and world-wide.  See Jandreau, 492 
F.3d at 1372.  (The Board notes that such information apparently 
cannot be easily verified now due to the unavailability of the 
Veteran's service personnel records, though the October 1996 
service treatment record noted above does confirm the Veteran was 
then on a temporary duty assignment at the base in Nevada.)  
Therefore, the Board finds that the second requirement for 
service connection is also met for this claim.  

With respect to the third requirement, upon review of the medical 
evidence and medical opinions of record, the Board finds that the 
preponderance of the evidence is, at the very least, in equipoise 
as to whether the Veteran's current residuals of valley fever are 
related to his period of active service.  

The April 2007 VA examiner, after a review of the entire claims 
file, clearly found that it was at least as likely as not that 
the Veteran contracted valley fever during one of his tours of 
duty where valley fever is endemic, such as the Nevada desert or 
Qatar in the Middle East.  The Veteran's private orthopedic 
surgeon wrote in September 2007 correspondence that there was a 
high likelihood that the Veteran developed valley fever secondary 
to his exposure to dust and desert during service in the Middle 
East.  Another of the Veteran's treating physicians from 2006, 
Dr. A.G., wrote in October 2010 correspondence that it was 
reasonable to conclude that the Veteran's exposure to the fungal 
organism causing valley fever occurred during his military 
service.  Dr. A.G. also noted that it was not unusual for valley 
fever to manifest months or years after initial exposure to the 
disease.  The December 2008 VA examiner, however, found that the 
Veteran's valley fever was not caused by or related to service 
because of a short incubation period and the fact that the 
Veteran did not manifest valley fever until he had lived in Las 
Vegas for three years after service.  

One of the VA examiner's opinions, and those of both private 
physicians, support a positive nexus between the Veteran's 
residuals of valley fever and active service.  The Board notes 
that all three of these opinions were rendered by physicians and 
at least one, Dr. A.G. appears to be an infectious disease 
specialist.  The Board notes too that the December 2008 VA 
examiner, who rendered the negative nexus opinion, has a Ph.D. in 
an unknown subject and is described as a physician's assistant.  
There is no indication from the claims file that she has any 
specialized background in infectious diseases.  

The favorable, well-reasoned medical opinions discussed above are 
certainly sufficient to place the evidence for and against this 
claim into relative equipoise (even balance), so as to in turn 
warrant resolving any doubt in the Veteran's favor regarding 
whether his current residuals of valley fever are related to his 
military service.  38 C.F.R. § 3.102.  See also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue).  

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one that exists because of an approximate balance of positive and 
negative evidence which satisfactorily proves or disproves the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Board finds that the evidence found within the 
claims file is, at the very least, in equipoise as to the 
question of whether the Veteran's residuals of valley fever are 
related to service.  There can be no doubt that further medical 
inquiry could be undertaken with a view towards resolving 
conflicts in the opinions of the VA and private medical 
practitioners noted above and in further matching symptoms in 
service of valley fever with confirmed duty assignments and 
whether service connection is warranted in this case.  

However, granting the Veteran the benefit, the Board finds that 
under the circumstances of this case, the nexus opinion of the 
April 2007 VA examiner is essentially bolstered by the opinions 
of the two private physicians, Dr. A.C.P. and Dr. A.G., and are 
sufficient to provide proof of a nexus, or relationship, between 
the Veteran's currently diagnosed residuals of valley fever and 
his period of military service.  Therefore, the Veteran has a 
medical opinion linking a diagnosed disorder to service.  
Resolving all doubt in the Veteran's favor, the Board further 
finds that the third requirement for service connection for 
residuals of valley fever is met.  

In view of the above, and in affording the Veteran the benefit of 
the doubt as the law requires, the Board finds that service 
connection is warranted for the Veteran's valley fever 
disability.  As the Board finds that the Veteran has provided 
evidence of all three elements required for a grant of service 
connection for his claim, the claim for service connection for 
residuals of valley fever is granted.

Low Back Disorder

The Veteran seeks service connection for a low back disability, 
which the Veteran contends began in service with a back injury 
loading ammunition or from playing basketball.  He does not 
contend, and the evidence does not suggest, that his claimed low 
back disorder is a manifestation of an undiagnosed illness 
warranting application of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

Service treatment records show an August 1989 complaint for 
chronic low back pain off and on.  On examination, the back was 
not tender to palpation.  The Veteran was prescribed Motrin and 
given a handout concerning back pain.  While no discharge 
examination is found in the claims file, a physical examination 
conducted in July 1996, some two years before discharge, showed 
no spinal abnormalities.

The Veteran underwent a VA examination in April 2007 during which 
no abnormality or diagnosis of any low back disorder was noted.  

SSA medical records revealed that in June 2007 the Veteran was 
granted disability benefits for lesions of the spinal cord that 
began in September 2006.  It is evident from the Board's review 
of the medical records that the spinal lesions referred to the 
Veteran's cervical spine, or neck, and not to his lumbar spine, 
or low back.  

The Veteran underwent a VA examination in December 2008.  It was 
noted that the Veteran was on SSA disability due to his cervical 
fusion.  The Veteran told the examiner that he thought he injured 
his lower back during service while playing basketball, but had 
no surgery.  Since discharge from service he has had no physical 
therapy, injections, medications or treatment.  He did complain 
of discomfort that was alleviated by movement or a hot shower.  
Physical examination and an X-ray study showed a normal lumbar 
spine.  The December 2008 VA examiner found no objective evidence 
of a lumbar spine condition.  

A September 2009 VA medical record noted that the Veteran was 
seen for a complaint of low back pain for about a month that shot 
down his left leg.  The examiner diagnosed low back pain.  

During his September 2010 Board hearing, the Veteran testified 
that he injured his back in service when he lifted a can of 
ammunition and strained the back.  He also said that he thought 
he strained the back again playing basketball in service.  He was 
treated for spasms and a lot of pain.  He said that these 
symptoms persisted after service if he did too much walking or 
standing, but conceded that he had not been treated at VA for the 
lower back since discharge and had no current diagnosis.  He also 
said that he was treated in 2004 when he hurt his back lifting 
some furniture.  The record was left open for 60 days to present 
additional evidence about a low back disability, but neither the 
Veteran nor his representative have submitted additional medical 
evidence about his claimed low back disorder.  (See transcript at 
pp. 23-29).  

In light of the evidence of record, the Board finds that 
entitlement to service connection for a low back disability is 
not warranted in this case.  There is no medical evidence of 
record demonstrating that the Veteran currently suffers from a 
diagnosed low back disability.  The December 2008 VA examiner 
specifically found there was no objective evidence of a current 
lumbar spine disorder and the Veteran essentially conceded as 
much during his September 2010 Board testimony.  Indeed, X-rays 
of the Veteran's lumbar spine in December 2008 were normal.  As 
such, there is no evidence that the Veteran currently is 
diagnosed with a specific low back disability for which the 
Veteran may receive compensation.

The Board acknowledges that the Veteran complains of low back 
pain.  The Veteran is competent to describe symptoms he 
experiences, such as pain.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303 (2007).  
However, "pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Absent any evidence of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, entitlement to service connection for a low back 
disability is denied.

The Board wishes to emphasize that its finding that the Veteran 
lacks a current lumbar spine disability does not affect in any 
way its earlier conclusion in this decision that service 
connection is warranted for the residuals of valley fever, 
including the Veteran's cervical and upper thoracic spine.  In 
the preceding section of this decision, the Board granted service 
connection for the residuals of valley fever.  Some of the 
medical evidence cited therein noted that the Veteran required 
emergency surgery in 2006 and 2007, in part, for instability in 
the cervical spine and upper thoracic spine.  None of the 
evidence cited therein supported the Veteran's claim for service 
connection for a low back disability, such as may affect the 
lumbar spine.  None of the evidence cited in our discussion of 
the low back service connection claim calls into question the 
grant of service connection for residuals of valley fever, 
including to the cervical and upper thoracic spine.


ORDER

Service connection for the residuals of valley fever is granted, 
subject to the laws and regulations governing monetary awards.

Service connection for a low back disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


